


Exhibit 10.9


THIS AGREEMENT is dated the 17th day of May, 2013 and made
BETWEEN AND AMONG:
(1)
Bayer Pharma AG of Müllerstr. 178, 13353 Berlin, Germany, formerly known as
Bayer Schering Pharma AG (“Bayer”);

(2)
Bayer Australia Limited of PO Box 903, 875 Pacific Highway, Pymble NSW 2073,
Australia (“Bayer Australia”);

(3)
Regeneron Pharmaceuticals Inc of 777 Old Saw Mill River Road, Tarrytown NY
10591, USA (“Regeneron”);

(4)
Regeneron UK Ltd of 40 Bank Street, Canary Wharf, E14 5DS London, UK (“Regeneron
UK”); and

(5)
Genentech Inc of 1 DNA Way, South San Francisco, CA 94080-4990, USA
(“Genentech”)



WHEREAS:


A.
Genentech is the proprietor of the following patents and patent applications
relating to the use of VEGF antagonists for the treatment of certain
non-neoplastic diseases and disorders, including age-related macular
degeneration: EP 1 238 986 (which expired on October 27, 2012) (the “986
Patent”), EP 1 802 334 and EP 2 089 059, together with those other members of
the same patent families in the Territory defined below as the Dosing Regime
Patents and the Dosing Regime Patent Applications;



B.
Bayer and Regeneron have developed the product Eylea (aflibercept), as defined
below, for the treatment of eye diseases and eye disorders in a human including,
but not limited to, the prevention or treatment of age-related macular
degeneration.



C.
Bayer, Bayer Australia, Regeneron and Regeneron UK (the “Claimants”) and
Genentech (together the “Parties” or each individually a “Party”) are engaged in
litigation concerning several of the aforementioned patents and Eylea in
Australia, Germany, Italy and the United Kingdom. Such proceedings are defined
below.



D.
In consideration of the mutual agreements set out below the Parties have agreed
to settle the Proceedings (as defined below) upon the terms set out in this
agreement (the “Agreement”).





--------------------------------------------------------------------------------





NOW IT IS HEREBY AGREED as follows:
1.
Definitions:

“Affiliate” means any Person that, on or after the Effective Date, controls, is
controlled by, or is under common control with, a Party. For purposes of this
definition only, “controlled” and “control” shall mean (i) owning, directly or
indirectly, at least fifty percent (50%) of the outstanding voting securities or
other ownership interest of a Person, or (ii) possessing, directly or
indirectly, the power to manage, direct, or cause the direction of the
management and policies of a Person or the power to elect or appoint fifty
percent (50%) or more of the members of the governing body of the Person. A
Person shall be an Affiliate only during such period of time that such Person
meets the definition set forth in this paragraph. With respect to Genentech, the
term “Affiliate” shall not include Chugai Pharmaceutical Co., Ltd. (“Chugai”)
unless and until Genentech provides written notice to Bayer and Regeneron
specifying Chugai as an Affiliate of Genentech.
“Australian Patent Office Opposition Proceedings” means the opposition
proceedings in the Australian Patent Office in relation to patent AU2005299701
brought by Bayer and Regeneron.
“Australian Proceedings” means action No. (P)NSD904/2012 brought by Bayer in the
Federal Court of Australia and the cross-claim in the action brought by
Genentech.
“Dosing Regime Patents” means EP1802334, AU2011101622, AU2011101623,
AU2011101624, AU2011101625, AU2011101626, AU2011101627, AU2012100335, HK1102106,
NZ590132, DK1802334, ES2390676 and PT1802334.
“Dosing Regime Patent Applications” means EP2319492, EP2311433, EP2324848,
AU2005299701, CA2584305, HK1151219A, HK1151222A, HK1151989A, NZ596663,
NZ598502, HRP20120902, SI1802334, EP2089059, JP2010509369, AU2007323925,
AU2012200865, and CA2666709.
“Dosing Regime Patent Rights” means (i) the Dosing Regime Patents; (ii) any
patents (including utility models) issued or issuing in the Territory from any
of the Dosing Regime Patent Applications; (iii) any other patents (including
utility models) issued or issuing in the Territory that claim priority to any of
the Dosing Regime Patents or Dosing Regime Patent Applications or to any
application to which any of the foregoing patents (i) and (ii) claim priority;
and (iv) any extensions, equivalents, and supplementary protection certificates
of any of the foregoing (i), (ii), and (iii) in the Territory.
“Effective Date” means the date of signature of this Agreement by the last party
to sign.
“English Dosing Regime Proceedings” means action HC12 A04413 brought by Bayer in
the English High Court and the counterclaim in the action brought by Genentech.
“English Orders” means (i) the court orders dated April 4, 2012 made by Floyd J
in actions HC11 C00131 and HC11 C00127 proceeding in the UK, inter alia,
restraining Regeneron and Bayer from infringing claims 1, 10-12, 14, and 23-25
of the 986 Patent and ordering Regeneron and Bayer to each pay Genentech
£325,000 on account of costs and



--------------------------------------------------------------------------------



interest; and (ii) the court orders dated February 21, 2013 in appeals 2012/0931
and 2012/0933, inter alia, dismissing the appeals, refusing permission to appeal
to the Supreme Court and awarding Genentech its costs of the appeals (subject to
detailed assessment on the standard basis if not agreed).
“English Proceedings” means actions HC11 C00131 and HC11 C00127 (and appeals
2012/0933 and 2012/0931 thereof and requests for permission to appeal to the UK
Supreme Court UKSC 2013/0076 and UKSC 2013/0079) brought by Bayer and Regeneron
in the English High Court and the counterclaims in these actions brought by
Genentech.
“European Proceedings” means actions 3 Ni 1/12 (EP) and 3 Ni 3/11 (EP) brought
by Bayer and Regeneron UK in the German Federal Patent Court; and actions
38178/11 and 38173/11 brought by Bayer and Regeneron UK in the Court of Milan,
Italy and the counterclaims in the Italian actions brought by Genentech.
“Eylea” means aflibercept, which is being sold under the trade name Eylea™ as of
the Effective Date, and any pharmaceutical formulation containing aflibercept,
for the prevention or treatment of eye diseases and eye disorders in a human
(including, but not limited to, the prevention or treatment of age-related
macular degeneration, central retinal vein occlusion, diabetic macular edema,
and/or myopic choroidal neovascularization in a human).
“Person” shall mean an individual, trust, corporation, partnership, joint
venture, limited liability company, association, unincorporated organization or
other legal or governmental entity.
“Proceedings” means the Australian Proceedings, Australian Patent Office
Opposition Proceedings, English Dosing Regime Proceedings, English Proceedings
and European Proceedings.
“Subject Patents” means the 986 Patent and the Dosing Regime Patent Rights.
“Territory” means the entire world excluding the United States of America, its
territories and possessions.
2.
Genentech represents and warrants that it is the owner of the Subject Patents
and the Dosing Regime Patent Applications.

3.
Each Party represents and warrants that it has the full right, power and
authority to execute, deliver and perform this Agreement.

4.
The Parties hereby agree that:

4.1
The European Proceedings shall be formally withdrawn or discontinued by the
Parties serving on the other Parties and/or filing at the appropriate court
within seven (7) days of the Effective Date duly signed originals of the
documents attached hereto as Annexes 1 and 2;




--------------------------------------------------------------------------------



4.2
Bayer and Regeneron agree and covenant that they will withdraw their
applications for permission to appeal to the UK Supreme Court and will not
otherwise pursue an appeal to the UK Supreme Court in respect of the court
orders dated February 21, 2013 in appeals 2012/0931 and 2012/0933;

4.3
The Australian Patent Office Opposition Proceedings shall, with effect from the
Effective Date, be withdrawn by the Parties or their appropriate Affiliate(s)
filing at the Australian Patent Office within seven (7) days of the Effective
Date duly signed notices of withdrawal in the form of the documents attached
hereto as Annexes 3 and 4;

4.4
The Australian Proceedings shall, with effect from the Effective Date, be
discontinued by the Parties or their appropriate Affiliate(s) filing at the
appropriate court within seven (7) days of the Effective Date duly signed
originals of the document attached hereto as Annexe 5 and, in the case of
Regeneron, filing and serving prior thereto a Notice of Appearance in the
Australian Proceedings; and

4.5
Bayer and Genentech shall discontinue the English Dosing Regime Proceedings by
filing at the High Court within seven (7) days of the Effective Date the
document attached hereto as Annexe 6.

4.6
The Parties shall take all steps necessary to promptly withdraw or discontinue
the Proceedings pursuant to this clause 4 (including any other proceedings in
relation to the Subject Patents initiated before the Effective Date) and shall
cooperate with each other to take all steps necessary to obtain court orders as
required to achieve the same.

5.
The Parties further agree that they shall bear their own legal costs and court
fees in respect of the Proceedings, notwithstanding the English Orders or any
other court orders or statutory or procedural provisions to the contrary, and
each Party further agrees that it shall not seek from any other Party or its
Affiliates, successors, licensees or assignees any repayment or reimbursement of
any costs or interest thereon, including without limitation any costs or
interest paid pursuant to the English Orders, or any court fees paid or payable
in respect of the Proceedings.

6.
Genentech hereby agrees and covenants that it will not initiate any lawsuit or
other legal proceeding (and to procure that its Affiliates, successors,
licensees and assignees shall not initiate any lawsuit or other legal
proceeding) at any time from the Effective Date against any of the Claimants,
their Affiliates, successors, licensees, assignees, manufacturers, distributors
or customers for infringement of any of the Subject Patents based on its or
their dealings in Eylea, including inter alia the making, keeping, supplying,
marketing, using, selling, importing, or exporting of Eylea or authorising,
aiding, abetting, counselling, procuring, inducing or otherwise participating
with any Person in a common design to do any of those things. Genentech agrees
and covenants that it will assign the Subject Patents and Dosing Regime Patent
Applications only to a Person which has accepted to be bound by the obligations
of this Agreement.

7.
The provisions set out in clauses 4 to 6 above shall be in full and final
settlement of the Proceedings and, with effect from the Effective Date, the
Parties, and Affiliates, successors, licensees, assignees, manufacturers,
distributors, and customers are mutually released and discharged from any and
all liabilities (existing or future, contingent or actual) in relation to the
Subject Patents or Dosing Regime Patent Applications arising out of, in
connection with, or related to, any dealings of Regeneron or its Affiliates
and/or Bayer or its Affiliates in Eylea, in the Territory, save for each Party’s
obligations and liabilities arising under this Agreement and any liabilities,
costs, expenses or loss arising in




--------------------------------------------------------------------------------



connection with any breach of or the enforcement of this Agreement. For the
avoidance of doubt, there shall be no payments of any kind made by either Party
to the other in relation to the execution and performance of and the obligations
and covenants arising under this Agreement.
8.
It is expressly agreed and acknowledged by the Parties that the execution and
performance of this Agreement is not, and is not to be construed as, an
admission by any Party as to the patentability, validity, invalidity,
infringement or non-infringement of any of the Subject Patents, nor of any
counterpart thereof anywhere in the world.

9.
For the avoidance of doubt, nothing in this Agreement shall affect Regeneron’s
and Bayer's prior obligations to comply with the injunctions in paragraph 1 of
the English Orders dated April 4, 2012 which were in force until expiry of the
986 Patent. Further, nothing in this Agreement shall affect Genentech’s right to
enforce, against any one or more of the Claimants, their Affiliates, successors,
licensees, manufacturers, suppliers, distributors or customers, (i) any patents,
other than the Subject Patents, anywhere in the world or (ii) any of the Subject
Patents based on the making, keeping, supplying, marketing, using, selling,
importing, or exporting of any product other than Eylea.

10.
The Parties agree that the fact of and contents of this Agreement, any
discussions, correspondence or negotiations leading to this Agreement or
concerning the performance of this Agreement, and any documents that have passed
between the Parties that relate to the Proceedings and to which the public does
not by law have a right of inspection shall be kept confidential to the Parties
and their Affiliates and successors and (to the extent required for the purposes
of clause 6 of this Agreement) their applicable licensees and/or assignees. In
the event that a Party is required by law or legal process to disclose the
existence or any term of any document or other information that is subject to
this clause 10 or the fact of or contents of this Agreement, it will provide the
other Parties with prompt notice of such legal requirement or the receipt of
such legal process in order to enable any of the other Parties to seek an
appropriate protective order.

11.
The Parties hereby agree and covenant that the fact of or contents of this
Agreement or of any other document or information that is subject to clause 10
above shall not be used by any Party for any reason in any other legal
proceeding anywhere in the world, including, but not limited to, the litigations
in the United States of America captioned Genentech, Inc. v Regeneron
Pharmaceuticals, Inc., Sanofi-Aventis U.S. LLC, and Sanofi-Aventis U.S. Inc.,
and Regeneron Pharmaceuticals Inc. v Genentech, Inc., Civil Action Nos.
11-CV-09463 and 11-CV-01156 (SDNY), except if necessary (and then only to the
limited extent necessary) for the sole and exclusive purpose of enforcing this
Agreement.

12.
Furthermore, if a Party is required by law to make an announcement concerning
this Agreement then:

12.1
It shall send written notice to the other Parties of the full text of the
proposed announcement as soon as possible prior to the announcement so that the
other Parties will have an opportunity to comment upon the announcement; and

12.2
Any such announcement shall be factual and as brief as possible.

13.
The Parties shall use commercially reasonable endeavours to ensure that, to the
extent permitted by relevant authorities, this Agreement shall not form part of
any public record.




--------------------------------------------------------------------------------



14.
This Agreement shall come into effect on the Effective Date and, subject to
earlier termination pursuant to clauses 15 or 16 below, this Agreement shall
continue in force until the latest of the dates of expiry of the Dosing Regime
Patent Rights, provided that, if this Agreement has not been earlier terminated
pursuant to clauses 15 or 16 below, the Parties’ respective covenants,
undertakings, and releases/discharge set forth in clauses 6 – 7 and clauses
10-13 above shall survive such expiry of such patents.

15.
The Claimants shall be entitled to terminate this Agreement by written notice
thereof to Genentech if at any time from the Effective Date Genentech or any of
its Affiliates, successors, licensees or assignees fails to comply with clause 6
above by initiating a lawsuit or other legal proceeding against one or more of
the Claimants, their Affiliates, successors, licensees, manufacturers,
suppliers, distributors or customers for infringement of the Subject Patents
based on its or their dealings in Eylea, including inter alia the making, using,
keeping, supplying, marketing, selling, importing, or exporting of Eylea or
authorising, aiding, abetting, counselling, procuring, inducing or otherwise
participating with any Person in a common design to do any of those things.
Provided, however, that after the receipt of such written notice Genentech, its
Affiliates, successors, licensees and assignees shall have ten (10) days to cure
such failure to comply by withdrawing or discontinuing, or taking all necessary
actions to have the tribunal dismiss, such lawsuit or other legal proceeding,
and if such cure is timely made the written notice shall be deemed withdrawn and
Claimants shall not be entitled to terminate this Agreement.

16.
Genentech shall be entitled to terminate this Agreement by written notice
thereof to Claimants if at any time from the Effective Date any of the
Claimants, their Affiliates or, as to Claimants’ rights in Eylea, successors,
licensees (to the extent the parties have the contractual right to control them)
or assignees: (i) initiates a lawsuit, opposition or other official proceeding
seeking the revocation of any of the Subject Patents, or (ii) initiates a
lawsuit, opposition or other official proceeding disputing or challenging the
patentability, validity, or enforceability of any of the Subject Patents, or
(iii) authorises, aids, abets, counsels, procures, induces or otherwise
participates with any Person in a common design to do any of (i) or (ii).
Provided, however, that after the receipt of such written notice the Claimants,
their Affiliates, successors, licensees and assignees shall have ten (10) days
to cure such failure to comply by withdrawing or discontinuing, or taking all
necessary actions to have the tribunal dismiss, such lawsuit or other legal
proceeding, or ending all such assistance to the third party, as the case may
be, and if such cure is timely made the written notice shall be deemed withdrawn
and Genentech shall not be entitled to terminate this Agreement.

17.
Following any termination of this Agreement pursuant to and in accordance with
clauses 15 or 16 above, the rights and the obligations of the Parties under this
Agreement shall terminate (save for clauses 6-7 and 10-13, which shall survive
termination).

18.
Any dispute, controversy, or claim arising out of or in connection with or
relating to this Agreement or the breach or alleged breach thereof (including
any dispute regarding arbitrability), but not including any dispute,
controversy, or claim concerning the patentability, validity, enforceability, or
infringement of any patent, shall be finally and exclusively decided by binding
arbitration under the then-current Commercial Arbitration Rules of the American
Arbitration Association (“AAA”). If the arbitration is demanded by Genentech,
the arbitration shall be held in New York, New York. If the arbitration is
demanded by one or more of the Claimants, the arbitration shall be held in San
Francisco, California. The Parties shall choose, by mutual agreement, one (1)
neutral arbitrator within thirty (30) days of receipt of the notice of the
intent to arbitrate. If no arbitrator is appointed within that time or any
extension




--------------------------------------------------------------------------------



thereof to which the Parties may mutually agree, the AAA shall make the
appointment of the arbitrator within thirty (30) days of such failure, which
arbitrator shall have substantial prior experience arbitrating patent licensing
disputes. The arbitrator’s decision and award in the arbitration shall be in
writing setting forth the basis therefor and shall be rendered within six (6)
months following the appointment of the arbitrator. The award rendered by the
arbitrator shall include costs of the arbitration, reasonable attorneys’ fees,
and reasonable costs for experts and other witnesses, and judgment on the award
may be entered in any court having jurisdiction. To the extent permitted by law,
the arbitration proceeding and arbitrator’s decision shall be confidential and
the arbitrator shall issue appropriate protective orders to safeguard each
Party’s confidential information. Nothing in this Agreement shall be deemed as
preventing any Party from seeking temporary injunctive relief (or any other
provisional remedy) from any court having jurisdiction over the Parties and the
subject matter of the dispute but only to the extent necessary to protect such
Party’s name, confidential information, or other similar proprietary rights, or
to prevent any imminent irreparable harm.
19.
Any notice (which term shall in this clause include any other communication)
required or permitted to be given under this Agreement or in connection with the
matters contemplated by it shall be in writing and addressed as follows:

TO:    Bayer Pharma AG
For the attention of: Chief Patent Counsel     
Address: Müllerstraße 178, D-13353 Berlin


TO:    Bayer Australia Limited
For the attention of: General Counsel
Address: 875 Pacific Highway, Pymble, NSW, 2073, Australia


TO: Regeneron Pharmaceuticals Inc
For the attention of: General Counsel
Address: 777 Old Saw Mill River Road, Tarrytown, NY 10591, USA


TO: Regeneron UK Ltd
For the attention of: Murray Goldberg
Address: 40 Bank Street, Canary Wharf, E14 5DS, London, UK


TO: Genentech Inc
For the attention of: General Counsel



--------------------------------------------------------------------------------



Address: Genentech Legal Department, 1 DNA Way, South San Francisco, California,
USA
Any such notice shall be sent by overnight express delivery (Federal Express,
DHL, or the like) and shall be deemed to have been given on the second business
day after its dispatch.
20.
This Agreement shall constitute the entire agreement between the Parties in
relation to the subject matter hereof and all other terms are expressly
excluded.

21.
Nothing in this Agreement is intended or shall be deemed to amend, alter,
modify, or have any effect whatsoever on any of the terms and conditions of any
other written agreement between the Parties entered into on or prior to the
Effective Date that pertains to subject matter different from the subject matter
of this Agreement. Nothing in this Agreement shall be used to construe or
interpret any other written agreement between the Parties. By way of example
only, and without limitation, nothing in this Agreement is intended or shall be
deemed to amend, alter, modify, or have any effect on (i) that certain
Confidentiality Agreement that was entered into by and between Genentech and
Regeneron with respect to the settlement discussions that preceded this
Agreement, (ii) that certain Non-Exclusive License and Partial Settlement
Agreement by and between Genentech and Regeneron, having an effective date of
December 31, 2011, and (iii) that certain agreement by and between Bayer,
Regeneron, Regeneron UK and Genentech, dated October 19, 2011.

22.
Genentech shall be solely responsible, at its sole discretion and expense, for
the prosecution, defense, and maintenance of the Subject Patents and the Dosing
Regime Patent Applications (including whether to undertake such activities), and
for enforcing the same against actual or suspected third party infringers
(including whether to undertake such activities).

23.
If any term or provision of this Agreement shall be held to be illegal or
unenforceable, in whole or in part, under any enactment or rule of law or
otherwise, such term or provision or part shall to that extent be deemed not to
form part of this Agreement but the enforceability of the remainder of this
Agreement shall not be affected.

24.
No Party shall assign any of its rights or obligations hereunder except: (i) as
incident to the merger, consolidation, reorganization or acquisition of stock or
assets affecting substantially all of the assets or voting control of the
assigning Party; (ii) to any Person to which it transfers all or substantially
all of its assets related to the Subject Patents or Eylea, as the case may be;
or (iii) with the prior written consent of the other Parties (which consent
shall not be unreasonably withheld). This Agreement shall be binding upon the
successors and permitted assigns of the Parties, and the name of a Party
appearing herein shall be deemed to include the names of such Party’s
successor’s and permitted assigns to the extent necessary to carry out the
intent of this Agreement. Any assignment not in accordance with this clause
shall be void.

25.
This Agreement shall not be altered, modified or otherwise amended in any
respect except in writing duly signed by all Parties.

26.
This Agreement shall be governed by English law. Subject to clause 18 above, the
Parties submit to the exclusive jurisdiction of the Courts of England and Wales
and the enforcement or interpretation of this Agreement shall be carried out
solely by this jurisdiction. A Person who is not a Party to this Agreement shall
not have any rights under




--------------------------------------------------------------------------------



the Contracts (Rights of Third Parties) Act of 1999 to enforce any term of this
Agreement. No one, including for the avoidance of doubt Affiliates, licensees,
assignees, manufacturers, distributors and customers named in clauses 6 and
7, other than the Parties to this Agreement, their successors and permitted
assignees shall have any right to enforce any of its terms.
27.
This Agreement may be executed in two or more counterparts, each of which should
be deemed an original, but all of which together shall constitute one and the
same instrument.






--------------------------------------------------------------------------------



IN WITNESS WHEREOF


Signed by:
/s/ Dorian Immler
 
Signed by:
/s/ Stefan Beyreuther
Date:
May 17, 2013
 
Date:
May 17, 2013
Name:
Dorian Immler
 
Name:
Stefan Beyreuther
duly authorised for and on behalf of
 
 
 
Bayer Pharma AG
 
 
 



Signed by:
/s/ Rene Klemm
 
Signed by:
/s/ Eugenia Borgese
Date:
May 20, 2013
 
Date:
May 20, 2013
Name:
Rene Klemm
 
Name:
Eugenia Borgese
duly authorised for and on behalf of
 
 
 
Bayer Australia Limited
 
 
 



Signed by:
/s/ Joseph LaRosa
 
 
 
Date:
May 17, 2013
 
 
 
Name:
Joseph J. LaRosa
 
 
 
duly authorised for and on behalf of
 
 
 
Regeneron Pharmaceuticals Inc
 
 
 



Signed by:
/s/ Murray Goldberg
 
 
 
Date:
May 17, 2013
 
 
 
Name:
Murray A. Goldberg
 
 
 
duly authorised for and on behalf of
 
 
 
Regeneron UK Ltd.
 
 
 



Signed by:
/s/ Frederick C. Kentz
 
 
 
Date:
May 16, 2013
 
 
 
Name:
Frederick C. Kentz, III
 
 
 
duly authorised for and on behalf of
 
 
 
Genentech Inc
 
 
 
















--------------------------------------------------------------------------------

































Annexe 1



1748137-1

--------------------------------------------------------------------------------



Bundespatentgericht
Cincinnatistraße 64
81549 Munchen






In Sachen


Bayer Pharma AG
- Klägerin -


gegen


Genentech, Inc.
- Beklagte –


Aktenzeichen: 3 Ni 3/11 (EP), verbunden mit 3 Ni 1/12 (EP)


Nichtigkeitsklage gegen den deutschen Teil von EP 1238 986 (DE 692 33 739.3)




nehmen wir hiermit unsere Nichtigkeitsklage vom 19. Dezember 2011 zurück / we
hereby withdraw our revocation action dated 19 December 2011. Es wird anwaltlich
versichert, dass die Parteien vereinbart haben, ihre Kosten jeweils selbst zu
tragen / it is ensured, in my capacity as an attorney, that the parties agreed
to each bear their own costs.










[Hoffmann Eitle, Counsel for Bayer Pharma AG]





1748137-1

--------------------------------------------------------------------------------



Bundespatentgericht
Cincinnatistraße 64
81549 Munchen






In Sachen


Regeneron UK Ltd
- Klägerin -


gegen


Genentech, Inc.
- Beklagte –


Aktenzeichen: 3 Ni 3/11 (EP)


Nichtigkeitsklage gegen den deutschen Teil von EP 1238 986 (DE 692 33 739.3)


nehmen wir hiermit unsere Nichtigkeitsklage vom 29. Dezember 2010 zurück / we
hereby withdraw our revocation action dated 29 December 2010. Es wird anwaltlich
versichert, dass die Parteien vereinbart haben, ihre Kosten jeweils selbst zu
tragen / it is ensured, in my capacity as an attorney, that the parties agreed
to each bear their own costs.












[Bird & Bird, Counsel for Regeneron UK]



1748137-1

--------------------------------------------------------------------------------













































Annexe 2



1748137-1

--------------------------------------------------------------------------------



TRIBUNALE DI MILANO
Sezione specializzata in materia di diritti
della proprietà industriale e intellettuale
Rinuncia ex art. 306 c.p.c. agli atti del giudizio pendente avanti il G.I. Giani
RG. 38173/2011 – 38178/2011
REGENERON UK Ltd., in persona del suo presidente ed amministratore delegato
Leonard S. Schleifer, con sede legale in 40 Bank Street, Canary Wharf, E14 5DS
Londra, Regno Unito, rappresentata e difesa dagli avvocati Massimiliano
Mostardini (C. F. MST MSM 66C09 D969C), Giovanni Galimberti (C.F. GLM GNN 71D29
F205Y) e Flavio Mellucci (C.F. MLL FVV 57A31 F205M) del Foro di Milano, con
domicilio eletto presso il loro studio in Milano, Via Borgogna, 8,    
- attrice -
e
BAYER PHARMA AG (già BAYER SCHERING PHARMA AG), società di diritto tedesco, con
sede in 13353 Berlino, Germania, Műllerstr., 178, in persona dei legali pro
tempore Dr. Nicolas Baron von Behr e Dr. Uwe Hartmann, rappresentata e difesa
dagli avvocati Fabrizio Jacobacci (C.F. JCB FRZ 63C07 L219J), del foro di Torino
e Laura Orlando (C.F. RLN LRA 76P45 F205U) del foro di Milano, con domicilio
eletto presso lo studio di quest’ultima in Milano, Corso Vittorio Emanuele II,
1.
- attrice -
congiuntamente “parte attrice”
e
GENENTECH Inc., con sede in South San Francisco (California, U.S.A.), in persona
del suo procuratore speciale Dr. David Wildman, rappresentata e difesa dagli
avvocati Gian Paolo Di Santo (C.F. DSN GPL 55L10 A944T) del foro di Milano e
Francesca Ferrari (C.F. FRR FNC 69R55 G388Z) del Foro di Pavia, con domicilio
eletto presso il loro studio in Milano, Via del Lauro, 7.
- convenuta -
DICHIARANO
Con il presente atto, che viene depositato agli atti del processo, espressamente
e congiuntamente di aver definito il presente giudizio con separato atto extra –
giudiziale e di aver provveduto a compensare le relative spese di giudizio
nonché di sostenere al 50% rispettivamente parte attrice e convenuta i costi
della CTU. Ai sensi e per gli effetti di cui all’art. 306 c.p.c., dichiarano
altresì espressamente e congiuntamente di voler rinunciare, come in effetti, con
la sottoscrizione congiunta del presente atto, rinunciano senza riserve e
condizioni, da valere anche come reciproca accettazione della rinuncia medesima
e ricezione della notificazione, ai rispettivi atti del giudizio, nonché alle
relative domande tutte, tanto in via diretta quanto in via riconvenzionale



1748137-1

--------------------------------------------------------------------------------



formulate avanti il Tribunale di Milano nel procedimento R.G. n. 38173/11
promosso con distinti atti di citazione di Regeneron UK Ltd e di Bayer Schering
Pharma AG nei confronti di Genentech Inc. accettando le rinunce agli atti
avversari.
Milano, ______________


Regeneron UK Ltd                        Genentech Inc.


_____________________    _____________


    
Bayer Pharma AG
_____________________


I legali delle parti sottoscrivono il presente atto ai limitati effetti di cui
all’art. 68 legge professionale.


Avv. Massimiliano Mostardini Avv. Gian Paolo Di Santo
_________________________ _____________________


Avv. Giovanni Galimberti Avv. Francesca Ferrari
_________________________         _______________________


Avv. Flavio Mellucci
_________________________


Avv. Fabrizio Jacobacci
_________________________


Avv. Laura Orlando
_________________________







1748137-1

--------------------------------------------------------------------------------



COURT OF MILAN
Specialized Division
in Industrial and Intellectual Property Rights
Waiver of the proceeding pending in front of the Judge Silvia Giani Docket case
number 38173/2011 – 38178/2011 pursuant to art. 306 c.p.c..
REGENERON UK Ltd., represented by its President and CEO Leonard S. Schleifer,
with registered office in 40 Bank Street, Canary Wharf, E14 5DS London, UK,
represented and defended by Attorneys Massimiliano Mostardini (C. F. MST MSM
66C09 D969C), Giovanni Galimberti (C.F. GLM GNN 71D29 F205Y) and Flavio Mellucci
(C.F. MLL FVV 57A31 F205M) of the Milan Bar, domiciled at their office in Milan,
Via Borgogna, 8    
- Claimant -
and
BAYER PHARMA AG (formerly BAYER SCHERING PHARMA AG), a German Company, with
registered office in 13353 Berlin, Germany, Műllerstr., 178, represented by its
legal representative Dr. Nicolas Baron von Behr and Dr. Uwe Hartmann,
represented and defended by Attorneys Fabrizio Jacobacci (C.F. JCB FRZ 63C07
L219J), of Turin Bar and Laura Orlando (C.F. RLN LRA 76P45 F205U) of Milan Bar,
domiciled at the office of the latter in Milan, Corso Vittorio Emanuele II, 1
- Claimant -
together “Claimant party”
and
GENENTECH Inc., with registered office in South San Francisco (California,
U.S.A.), represented by its special representative Dr. David Wildman,
represented and defended by Attorneys Gian Paolo Di Santo (C.F. DSN GPL 55L10
A944T) of the Milan Bar and Francesca Ferrari (C.F. FRR FNC 69R55 G388Z) of the
Pavia Bar, domiciled at their office in Milan, Via del Lauro 7.
- Defendant -
expressly and jointly
DECLARE
With this brief, that is filed in the docket in Court, that they have separately
settled the proceeding with an out of Court agreement pursuant to which each
party bears its own costs and where the Claimant party and the Defendant will
bear 50% each of the Court Expert fees. According to art. 306 of the Civil
Procedure Code the parties declare expressly and jointly to waive, as they do
with the joint signature of this brief, without reservations or conditions, to
their respective claims in the proceeding and to all claims and cross claims
filed before the Court of Milan in the proceeding n. 38173/11 in which Regeneron



1748137-1

--------------------------------------------------------------------------------



UK Ltd and Bayer Schering Pharma AG summoned with two distinct writs Genentech
Inc. This brief must also be considered as a reciprocal acceptance of the waiver
and as a receipt of its notification from the opposing parties.
Milan, ______________


Regeneron UK Ltd                        Genentech Inc.


_____________________    _____________


    
Bayer Pharma AG
_____________________


The Attorneys sign this deed for the limited effect set forth by art. 68 of the
Professional Law .


Avv. Massimiliano Mostardini Avv. Gian Paolo Di Santo
_________________________ _____________________


Avv. Giovanni Galimberti Avv. Francesca Ferrari
_________________________         _______________________


Avv. Flavio Mellucci
_________________________


Avv. Fabrizio Jacobacci
_________________________


Avv. Laura Orlando
_________________________





1748137-1

--------------------------------------------------------------------------------













































Annexe 3



1748137-1

--------------------------------------------------------------------------------



    
[Insert date]
 
The Commissioner of Patents
WODEN ACT 2606


 

Dear Commissioner
Notice of Withdrawal – Opposition by Bayer Pharma AG to Australian Patent
Application No. 2005299701 in the name of Genentech, Inc.

We refer to the above matter.
Bayer Pharma AG formally withdraws its opposition to Australian Patent
Application No. 2005299701, pursuant to Regulation 5.15 of the Patents
Regulations 1991 (Cth).
Yours faithfully
Davies Collison Cave















1748137-1

--------------------------------------------------------------------------------















































Annexe 4



1748137-1

--------------------------------------------------------------------------------



    
[Insert date]
 
The Commissioner of Patents
WODEN ACT 2606


 

Dear Commissioner
Notice of Withdrawal – Opposition by Regeneron Pharmaceuticals Inc. to
Australian Patent Application No. 2005299701 in the name of Genentech, Inc.

We refer to the above matter.
Regeneron Pharmaceuticals Inc. formally withdraws its opposition to Australian
Patent Application No. 2005299701, pursuant to Regulation 5.15 of the Patents
Regulations 1991 (Cth).
Yours faithfully
Phillips Ormonde Fitzpatrick















1748137-1

--------------------------------------------------------------------------------















































Annexe 5



1748137-1

--------------------------------------------------------------------------------



Form 48
Rule 26.12(1)
Notice of discontinuance
No.     NSD 904 of 2012
Federal Court of Australia
District Registry: New South Wales
Division: General Division


BAYER PHARMA AKTIENGESELLSCHAFT 
Applicant



GENENTECH, INC. 
Respondent

 
GENENTECH, INC.
Cross-Claimant



BAYER PHARMA AKTIENGESELLSCHAFT and others named in the Schedule
Cross-Respondents









Bayer Pharma Aktiengesellschaft, the Applicant, discontinues the whole of the
claim.
Genentech, Inc., the Cross-Claimant, discontinues the whole of the cross-claim.
Each party consents to the discontinuance of the claim and cross-claim on terms
that there be no
order as to costs.





1748137-1

--------------------------------------------------------------------------------



Date: [ ] 2013


Signed by Odette Margaret Gourley
Lawyer for the Respondent/Cross-Claimant, Genentech, Inc.



Date: [ ] 2013


Signed by Ian Pascarl
Lawyer for the Applicant and First Cross-Respondent, Bayer Bayer Pharma AG, and
the Second Cross-Respondent, Bayer Australia Limited



Date: [ ] 2013


Signed by Malcolm Bell
Lawyer for the Cross-Respondent, Regeneron Pharmaceuticals Inc.



Note in relation to costs
Under rule 26.12(7), unless the terms of a consent or an order of the Court
provide otherwise, a party who files a notice of discontinuance under rule
26.12(2) is liable to pay the costs of each other party to the proceeding in
relation to the claim, or part of the claim, that is discontinued.



1748137-1

--------------------------------------------------------------------------------



Schedule
No. NSD 904 of 2012
FEDERAL COURT OF AUSTRALIA
DISTRICT REGISTRY: NEW SOUTH WALES
DIVISION: GENERAL DIVISION
Cross-Respondents


Second Cross-Respondent:
Bayer Australia Limited ACN 000 138 714



Third Cross-Respondent:
Regeneron Pharmaceuticals Inc.



Date: [ ] 2013







1748137-1

--------------------------------------------------------------------------------















































Annexe 6



1748137-1

--------------------------------------------------------------------------------





IN THE HIGH COURT OF JUSTICE
CHANCERY DIVISION
PATENTS COURT


HC 12 A04413





BETWEEN:


BAYER PHARMA AG
Claimant


-and-


GENENTECH, INC


Defendant






CONSENT ORDER







UPON THE APPLICATION of the Claimant
AND UPON the parties having agreed in writing to the terms of this Order
IT IS ORDERED BY CONSENT THAT:


1.
The claim and counterclaim be discontinued.



2.
There be no order as to costs.









…………………………………………………
Simmons & Simmons LLP
Solicitors for the Claimant


Ref: London/090/076185-00003/MWD/SMD


……………………………………………….
Marks & Clerk Solicitors LLP
Solicitors for the Defendant


Ref: MG/CB/GEN4/19








1748137-1